Hoa. 1. F. Klieko                      opinion   lo.   P-928.
County     Attorney
Lee county                             Rer Taxation o? territory
Qlddings, Texar                            formerly oaprl.slng
                                           ooamon aohool dirtriat,
                                           annexed after January
                                           1, during the year o?
                                           annexation and ml&-
mar   air:                                 ed questions.
          wo rerer         to your letter   su?nn1tt1ug the follow-
ing QMstlons II
            "1. When a Common36hool Dfstriot      ie
      annexed to an Independent 3ohool Dlattiot
      aiter Janua~,lst,  'oan the terr'ltory for-,
      nerlg oomprising the Commonashool District
      be taxed by the Independent Dfetrfot   the
      aeme yaw that it was annexed9
                R2.    In the above sftuatfon    who makes
         tie   Levf?
              “3e  Is S.t %he duty of %he Coun%y Tax
         Colleotor  to u2~esse .sud oollecrt the taxes
         ior the Independent DUs%~&~
                “4.   If the Independent 3ehool Dis-
         trlot desires to have the Couuty Tax Col-
         lsotor make the asseresmenta and ooPPeet~oua
         are awh'fees     aooouutiable on tb~s Colleo-
         tar's  q xfmum   fees wtafnable9

              "5. If the Co~unty Tax Oollwtor   is to
      *make the oolleotlon,   on whose and what au-
       thority does he make the oolleotfon    and
       mtmt he rake nddltfonal   Bond?
                “6.  May the independent 3ohool Dfa-
         trlot hare the Cfty oolleot    in It6 terrl-
         tory and the Count7 ln the rest of the
         tsrritory?"
.   .




        Eon. 1. F. Kfeko,      page 2   (v-928)



                     For purposes of this opinion, we sr6 assuming
        that   the
        __ . - .    questions    submitted
                                        _ _ oon(~ern. sn Independent
        a3atriot    properly enlapgea tg annexa~1on of a common
        dlstrlot    or distpiots    thereto under the provisions     of
        Article    2922a, as amended, or under the provisions        of
        Artioles    29220 and 2922a.      Live Oak Counts Bos*d v.




        App.1944,   error ref.).
                    Since APt;iole 2922’b provides alao thst an in-
        dependent district     enlarged by annexations under Artlole
        2922s “shall continue to operate as an independent aoh-
        dlstrfot   under . . o the lawa . . U enaoted governing
        other Independent dfatrfots”      and the valfdatPon sots oon-
        oerning fndependent dlstrfots       enlapged by annexations un-
        der ~rtioles    29221~ and 2922a contain aimflar prorfsions,
        we a*8 thereby referred      to ~rtfeles   27848 and 2790, aa
        amended, which are tax laws governing such dlstriots       e
                    Section    1 of Article   2784e provides     fn part:
                    “The Commlsaioners’ Court far the com-
             mon aohool dLs%rfcts in its oounty, and the
             dfstriot    school trust&s    for the %ndeperiuent
             son001 dlstrrots     tneorporatsd   for school pup-
             poses only, and trustees      of XW.P~~.hrgh aohool
             districta    and the trust?rea of all other school
             diatr.iSfete shall hasfiw     powe:~ to ler~ and
             aauae to be aol3.ect~~d Khe annual. t:exes end
             to issue the ‘bonds herern nuthorixetd 0 c .I’
             (Emphasfs added) U


                    “If an independent school. di.atPfot votaer
             a maintenanae tax, the ‘board of trustees    shall
             thereafter   smuallg   levy end oauae to be aa-
             aeased and collected    upon the taxable proper-
             ty in the limita of the drsltriot for the mafn-
             tsnawe of the public frae schools of the aafd
             dietriot   swh ad velo~em tax aa the qualfffed
             voteps of suoh district    authorized at the elec-
             tlon hold for that pul’poae; . D .”
                    Attorney    Gansral. Opinion ~0.0-585      holds   that
.




    Hon. M. F. Kieke,      page 3     (v-928)


    the tax levy   in an independent school dlstriot     is made
    by the board   of trustees  of' the district.    To the asme
    eiieot  are Attorney General Opinions Ro O-2623, oom-
    mentiug on the provisions    of  Articles    27%  snd 2790,
    and lo. V-375.
              Opinion To. 0-6852           refers to Cadena v. State,
    185 k.r.367  (Tex.Civ.App.19l6,            error rd.], in whioh
    Judge Fly stated:
                  "All property owned on the first   day
        ; ~of January is subject to any tax authoris-
            ed by lav,   whether awh tsxea have been
            authorised theretofors  orplay be authorim-
        ,i e duriug the year,.aid
      ,..,,                          caube levied by
       .> the body given the power.Ito~levy: at an
       : tlmo duping the year. L@s nami~~ime
                 the levy of taxes ereuerely   direotory,
            as legal taxes oan be levied wheneverthe,
            neoessity   ariaen."
                  In oonneotion     with thia~ snnoukd    prinoiple     of




                 In aaoordanoe with the statutes     and the author-
    itiOs~oits#i   her&n,    an independent aohool diatriot     en-
    lsrgsd by sntmxatl.on thereto of.8 oonmton aohool district
    after Jsnusry lot, may tsx the territory        comprising the
    former taowon distriot      in the same rear that it was an-
    MWd.      Ue amums in answering this      question that the tax
    has beon roperlyvoted by the distriot          as enlarged.     The
    Board of e rustem of the enlarged independent distriot           la
    the body luthoslsed to make Its sahool tax levy. Taxpay-
    lm   vith ln th 6 annexed   oommon school district    would rs-
    aeive oredlt ior, any taxes paid prior to the snnexation.
    Proto    X.8.D.   v. Ebwr,    supra.

                 In Attozm6y Geueral Opinions Ton. O-5990 aud
    O-f&?6     it was held that an iudepeudsnt sohool diatriot,
    sub&       Zo khe p~mlsiona  of Artioles  27 91 and 27 9 2
Hon. M. F. Kieke,    page 4   (v-928)


(general laws applioable     to indepeudent distriots)    may
adopt either of two plans authorired therein ?or the ss-
sessmnt   aud oolleotion    of its taxes.   It may appoint its
owu assessor-collector,     or it may have the taxes   sasess-
ad and collected     by the oounty asaessor~olleotor,     or
oollected   only by the county tax assessor-colleotor,       but
if asaeawed end oollected     by the oounty aaaessor-oolleotor
the valuation    of property must be the ssse ea for State
and county purposes.

             Attorney General Opinion No. 0-4563 holds that
when a majority of the board of trustees         in an indepen-
dent school district       pre?ers to have the taxes in their
district    assessed aud collected     by the county assessor-
oolleotor,    or collected     only by the county aasesaor-
oolleotor,    they shall be assessed aud oolleotsd,      or ovl-
lected,    as the oaae may be, by said oousty offloer       and
turned over to the treasurer        of the independent distrlot
for, which suoh taxes have been collected.
             Fees or oozuziasions deceived by a oounty tax
ssseasor-collector       for assessing and oolleoting    school
taxes ?or an independent aohool,diatriot         ars required to
be
__ aaaauuted
    --_--_.-     ?m to
                 -.-  ~. the
                           .-~ county under the fee bill.     Ati-
foles 9~3,      3891,
ton 00     y, 111 Tex.50,
      SOP County, 144 3.W.2d ,314
hdam.aor. 1: A.YQ.Opinions Nos. O-194, O-6
&t&my       G&ueral Opinion No. O-2967 holds that the gen-
oxal county bond required under Artlola 7249, V C.S.,
secures the payment of all taxes oollected          by the oounty
tax  sssessor-oollector       to the proper parties;   thst the
koaxd o? trustees       of an independent school distwfct     is
rot authorized by law to require a separate bond where
me oounty tax assessor'-oolleotor         acts in such cspsolty
for the independent distriot.
             With respect to your last question,        we srs sp-
-Ised     of no law which would authorize an independent
mhool distrlot       to have the taxes on that portlon of the
distriot    lying within a oity oolleoted      by the city tax
sssesaor-oolleotor,       and to have the taxes of that por-
tion of the distriot       lying without the confines      of a
olty oolleoted      by the county tax asaeasor-collectar.
fsny oourt deolsious       and opinions   of tlae AttoPnej   Gen-
era118 Department ooustruiug the prorlsious           of Arts.
 BG42b, 2791, 2792, and 10&b have been writton.             Those
souoeru the authority        o? (1) an isdependent aohool dls-
 mot     tax asseasor-oolleotor,     (2) a county tax saaezaor-
.   .
        -.   _




        Hon. H. F. Kieke,         page 5    (v-928)



        oolleator,       or (3) 8 aity tax assessor-colleator   to aol-
        leat all the taxes for an Independent aahool district.
        Authorities       an cited in A.G.Opiniona Nos. O-2152, O-
        2687,    o-3200,    O-4563,   O-5426, o-5990, O-6344, O-6949,
        0-7008,.    0-7035,    O-7097, and v-41.
                     With respect to the reference      in your brief
        that county-line    independent school district       taxes may
        be aollected,    vhere the dletH.ct    board so elects,    by the
        respective    county tax assessor-collectors      of the coun-
        tiea fn which the school district        is situated,   Attomey
        General Opinions Nos. O-1407 and 0-2m5 hold that it can-
        not be made the duty of the tax collector         of A county to
        collect    taxes on property located in B county, the terrl-
        tory of the Independent district        located in B count     be-
        ing beyond the boundary of his ovn county. Art. 274 1 , V.
        03.


                      An independent       school     dfstrlct,
                                                        pro-
              perly    enlarged                     of a com-
                                    by the annexation
             mon school distriat    thereto under Article
             2922a, or uader A%%iclea 2922~ and 2922a,
             ray tax the territory    annexed to it in the
             are year in vhlch It vas annexed, provld-
             ed the tax fs properly voted by the tax-
             payers of the distfict     as enlawed.
                     The board of tmwtees of the enlaPg-
              g#strict      has eutbority to make the tax
                    0 Arts. 27848,  3790, 2922L, V.C.S.
                     Under Articles 2791 and 2792, the
              board of trustees     of the enlarged dla-
              triat may make 3% 'the duty of the Coun-
              ty Tax Asseaaoz-Collwtoj-      to asaeaa and
              collect,   or to collect   only, its taxes.
              A.Qi Opinions !ios. 04563,      O-5990, O-5426.
                    Fees or commlssf~ons reaeived'by   the
              County Tax Assessop-Collector     for asseas-
              lng ard oollectfng   sahoo'l. taxen fop the
              enlarged district   am  required to be aa-
              oounted for to the county under the fee
              bill.   Arts e 3883, 3891. v.CZ+..; Islohols
                       8ton county   111 T6X.S50, S?z-ET"
                       lor v. Brev&er County, 144 3.U.
Ran. 1. F. Kleke,       page 6   (v-928)



     26   314;   A.O.   Opinlorra Ro6. O-194,   O-6344.

           The @mere1 county bond required un-
     der Article  7249, V.C.8.,   waures the pay-
     ment of all taxma oollwted     by the County
     Tax Asse8sorColleator     to the proper par-
     tieu.   A.G. Bglnlon Ro. O-2967.

                                           Yours very truly,
                                      AlTORNRY~RRRRAL
                                                    OFTRKAS



                                            Chester R. Ollison
                                                      Asslsterrt




                                      FIRST ASSISTANT
                                      A'BORRRYGRNRRAL